OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                AVsesPQsfc
           OFFICIAL BUS8
           STATE ©F TEXAS,C.••,§! •
           STATE ©F TEX
           PENALTY FOR t '':                                 02 1R
5/28/2015 PRIVATE USE JI i                                   0002003152
                                          MAILED FROM HKnw635.»!S>"
                                                                              JUN08 2015

HAINES, RODNEY STEVE TrrCt^^/ffirs^PrSfF' t™^™JM,aiVm&2[,W6-05      \\
On this da)/iJhg|S8agpJication•fort-1107iWrit of Habeas-Corpus has been received ^
ancl. _^    +          ^-..„       __,„                    ^—^
                                                                           Abel Acosta, Clerk